      Case 2:20-cv-01883-SRB Document 13 Filed 11/19/20 Page 1 of 4




 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
 7                         FOR THE DISTRICT OF ARIZONA
 8
                                              )
 9
     Santa Files Productions, LLC; and        )   Case No.: CV-20-1883-PHX-SRB
10   Laundry Films, Inc.,                     )
11                                            )
                       Plaintiffs,            )   FINAL DEFAULT JUDGEMENT
12       vs.                                  )   AGAINST RICHARD DABNEY
13                                            )   AND JESSE PARKS
     Richard Dabney; and                      )
14   Jesse D. Parks,                          )
15                                            )
                       Defendants.            )
16
                                              )
17                                            )
18
19
           The Court, having reviewed the Motion of Plaintiffs Santa Files Productions,
20
21   LLC and Laundry Films, Inc. for Default Judgment against Defendants Richard

22   Dabney and Jesse Parks (“Defendants”), and good cause appearing therefor,
23
           Plaintiffs’ Motion is GRANTED. Accordingly, it is ORDERED,
24
25   ADJUDGED, and DECREED as follows:
26
                 Defendants have willfully directly infringed and contributed to
27
28   infringement of the Plaintiffs’ copyright protected motion pictures Saving Christmas
      Case 2:20-cv-01883-SRB Document 13 Filed 11/19/20 Page 2 of 4




 1   and Lost Child (“Works”) in violation of 17 U.S.C. §§ 106, 501, et seq.
 2
                  Defendants knowingly and with the intent to induce, enable, facilitate,
 3
 4
     or conceal infringement of the copyright protected Works distributed copyright

 5   management information (“CMI”) that falsely included the wording “YTS” in
 6
     violation of 17 U.S.C. § 1202(a)(2).
 7
 8                Defendants, without the authority of Plaintiffs, or the law, distributed
 9
     removed or altered CMI knowing that the CMI had been removed or altered to
10
11
     include the wording “YTS” without the authority of Plaintiffs and knowing, or

12   having reasonable grounds to know, that it will induce, enable, facilitate, or conceal
13
     infringement of copyright protected Works in violation of 17 U.S.C. § 1202(b)(2).
14
15                Defendants, without the authority of Plaintiffs, or the law, distributed
16
     Plaintiffs’ Copyright protected Works knowing that the CMI had been removed or
17
18
     altered to include the wording “YTS”, and knowing, or having reasonable grounds

19   to know, that it will induce, enable, facilitate, or conceal infringement of the
20
     copyright protected Works in violation of 17 U.S.C. § 1202(b)(3).
21
22                Defendants were properly served by personal service at their residence,
23
     located at 809 N. Colcord Rd., Payson, AZ 85541.
24
25
                  Despite notice through personal service, Defendants failed to appear

26   and defend in these proceedings.
27
                  Plaintiffs’ request for statutory damages pursuant to 17 U.S.C. § 504(c)
28



                                               2
      Case 2:20-cv-01883-SRB Document 13 Filed 11/19/20 Page 3 of 4




 1   against Defendants, jointly and severally, in the amount of $30,000.00 is
 2
     GRANTED.
 3
 4
                 Plaintiffs’ request for statutory damages pursuant to 17 U.S.C. §

 5   1203(c) against Defendants, jointly and severally, in the amount of $5,000.00 is
 6
     GRANTED.
 7
 8               Reasonable attorney’s fees may be awarded to the prevailing party as
 9
     part of the costs. 17 U.S.C. § 505. Accordingly, Plaintiffs’ request for attorney’s
10
11
     fees pursuant to 17 U.S.C. § 505 against Defendants, jointly and severally, in the

12   amount of $4,653.50 is GRANTED.
13
                 The recovery of full costs by or against a party may be awarded
14
15   pursuant to 17 U.S.C. § 505. Accordingly, Plaintiffs’ request for taxable costs of
16
     $460 against Defendants, jointly and severally, pursuant to 17 U.S.C. § 505 is
17
18
     GRANTED.

19               Plaintiffs’ request for a permanent injunction against Defendants is
20
     GRANTED. Defendants are enjoined from, directly or indirectly, infringing
21
22   Plaintiffs’ rights in their motion pictures. Defendants shall not reproduce, copy,
23
     distribute, upload, torrent, or otherwise make the Works available for public
24
25
     distribution, whether through the Internet or otherwise, absent express written

26   permission from Plaintiffs.
27
                 Defendants are further ORDERED to destroy all illegally obtained
28



                                             3
      Case 2:20-cv-01883-SRB Document 13 Filed 11/19/20 Page 4 of 4




 1   copies of the Works in their possession, custody, or control, including both
 2
     electronic files and any copies of the Works transferred onto any physical medium
 3
 4
     or device.

 5                Defendants are further ORDERED to delete all software used to
 6
     exchange unlicensed media content, such as the BitTorrent protocol, or to used make
 7
 8   or distribute copies of the Works.
 9
                  Defendants are further ORDERED to, in the future, refrain from
10
11
     knowingly and willfully using BitTorrent or any other online media distribution

12   system for copying or downloading content in violation of U.S. copyright law.
13
                  The Clerk is instructed to enter Default Judgment immediately.
14
15                      Dated this 19th day of November, 2020.

16
17
18
19
20
21
22
23
24
25
26
27
28



                                              4
